IVERS, Judge:
Chester L. Butts appeals a July 11, 1991, decision of the Board of Veterans’ Appeals (BVA. or Board) denying service connection for (1) defective hearing in the left ear, (2) residuals of an injury to the right index finger, (3) pseudofolliculitis barbae, and (4) a bilateral foot disorder; and denying entitlement to an increased (compensable) rating for (1) a perianal abscess with periur-ethral extension, (2) recurrent lumbosacral strain, and (3) chronic vasomotor rhinitis with tinnitus. Chester L. Butts, BVA 91-21122 (July 11, 1991). The Secretary of Veterans Affairs (Secretary) has filed a motion for summary affirmance. The Court has jurisdiction of the case pursuant to 38 U.S.C.A. § 7252(a) (West 1991). For the reasons set forth below, the Court affirms in part and vacates in part the decision of the BVA and remands the matter for readjudication consistent with this opinion.
I. Factual Background
Appellant served in the United States Air Force from May 17, 1971, to March 2, 1978 (R. at 1-2), and from December 4, 1981, to July 17, 1985 (R. at 3). An August 9, 1985, Veterans’ Administration (now Department of Veterans Affairs) (VA) regional office (RO) rating decision granted service connection for a perianal abscess with periur-ethral extension (rated as 0% disabling), but denied service connection for status post hemorrhoidectomy. See R. at 49. On February 10, 1988, appellant applied to the RO for service connection for a deviated nasal septum, a lumbosacral strain, rhinitis, *535sinusitis, hearing loss of the left ear, tinnitus, residuals of a cut on the right index finger, bilateral foot problems, and a facial rash; he also sought an increased (compen-sable) disability rating for the perianal abscess and sought to reopen a claim for service connection for status post hemor-rhoidectomy. See R. at 43. He also sought the assignment of a disability rating under 38 C.F.R. § 3.324 (1988). See R. at 49. On May 10, 1988, the RO granted service connection for a deviated nasal septum (rated as 0% disabling), recurrent lum-bosacral strain (rated as 0% disabling), and chronic vasomotor rhinitis (rated as 0% disabling). R. at 44. Additionally, the RO denied service connection for the other conditions, denied an increased disability rating for the perianal abscess condition, and did not reopen the claim for service connection for status post hemorrhoidectomy. Ibid. On December 6, 1988, appellant, through his service representative, filed a Notice of Disagreement. R. at 47. Following a February 21, 1989, personal hearing, the RO hearing officer granted service connection for tinnitus (rated as 0% disabling) and for status post hemorrhoidectomy (rated as 0% disabling). R. at 69. On January 18, 1990, the BVA remanded the matter to the RO for verification of appellant’s dates of active service. R. at 75. After the requested development had been completed, the RO issued a rating decision on October 31, 1990, granting an increased rating for the deviated nasal septum due to trauma (now rated as 10% disabling) and continuing the noncompensable disability rating for status post hemorrhoidectomy; the rating decision also coded tinnitus as a complication of rhinitis under the diagnostic code (DC) for rhinitis and continued the 0% disability rating for tinnitus. R. at 96-97. In its July 1991 decision, the Board denied service connection for (1) defective hearing of the left ear, (2) residuals of an injury to the right index finger, (3) pseudo-folliculitis barbae, and (4) a bilateral foot disorder; and denied an increased (compen-sable) disability rating for (1) a perianal abscess with periurethral extension, (2) recurrent lumbosacral strain, and (3) chronic vasomotor rhinitis with tinnitus. Butts, BVA 91-21122, at 10-11. The Board also stated that the claim for an increased rating for a deviated nasal septum was no longer at issue because appellant had not voiced disagreement with the October 1990 increase in the rating. Id. at 3. In addition, the Board stated that the claim for consideration under 38 C.F.R. § 3.324 was moot because “consideration of such benefits is predicated on the existence solely of noncompensable service-connected disabilities.” Butts, BVA 91-21122, at 3 (underlining in original).
The Court notes initially that appellant has not appealed the RO determinations regarding the claims for status post hemor-rhoidectomy or the deviated nasal septum. See 38 C.F.R. § 20.200 (1992) (“If the Statement of the Case [SOC] and any prior Supplemental [SOCs] addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.”) Therefore, neither of these claims was before the Board; nor are they currently before the Court.
II. Appellant’s Claims
The Court reviews the Board’s findings of fact regarding new claims under a “clearly erroneous” standard of review. 38 U.S.C.A. § 7261(a)(4) (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990); see also Proscelle v. Derwinski, 2 Vet.App. 629, 631-32 (1992) (claim for increase is new claim). Under the “clearly erroneous” standard of review, “if there is a ‘plausible’ basis in the record for the factual determinations of the BVA, even if this Court might not have reached the same factual determinations, [the Court] cannot overturn them.” Gilbert, supra. The Board must base its decisions on “all evidence and material of record,” 38 U.S.C.A. § 7104(a) (West 1991), and must provide a “written statement of [its] findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record,” 38 U.S.C.A. § 7104(d)(1) (West 1991). See Douglas v. Derwinski, 2 Vet.App. 435, 438-39 (1992) *536(en banc); Gilbert, 1 Vet.App. at 56-57. Pursuant to these statutory requirements, the Board must “account for the evidence which it finds to be persuasive or unpersuasive,” and provide reasons or bases for rejecting evidence submitted by or on behalf of the claimant. Gilbert, 1 Vet.App. at 57.
A. Claims for Service Connection
The Court holds that the Board did not discuss all of the evidence of record concerning defective hearing of the left ear. The Board discussed the diagnosis of mild high frequency hearing loss appearing on appellant’s January 1985 discharge examination. R. at 13. The Board then pointed to an April 1988 audiological evaluation indicating “[essentially normal hearing bilaterally” (R. at 35) and to a September 1990 audiological evaluation stating that “[sjpeech results do suggest that patient’s hearing in the [left ear] is adequate for normal conversational speech” (R. at 90). However, the Board did not discuss the statement appearing in the September 1990 evaluation that the “test results for the [left ear] were incomplete and are inconclusive in view of patient’s lack of cooperating and his attending behaviors.” Ibid. Moreover, the Board failed to discuss a VA physician’s (Dr. Lockey) statement on the same day as the September 1990 audiological evaluation that “[o]n gross examination the patient does appear to have a mild high frequency neurosensory hearing loss.” R. at 92. The Court thus remands the claim for service connection for defective hearing in the left ear. •
Regarding residuals of an injury to the right index finger, the Board’s decision denying service connection has a plausible basis. On an April 1988 VA clinical record, a VA physician wrote: “Right index finger has full range of motion, no apparent sensory or motor pattern and we can’t identify a laceration scar.” R. at 32. Therefore, the Court affirms the Board’s July 1991 denial of service connection.
The Board’s denial of service connection for pseudofolliculitis barbae also has a plausible basis. (Pseudofolliculitis barbae is a bacterial disorder occurring chiefly in the beard. Dorland’s Illustrated MediCAl Dictionary 1378 (27th ed. 1988).) Service medical records from June 1977 indicate an impression of folliculitis on appellant’s face. R. at 11. However, appellant’s January 1985 discharge examination indicated that he was found to be normal on an examination of his head, face, neck, and scalp. R. at 13. Thereafter, pseudofolliculitis barbae did not reappear on appellant’s medical records until a reference to the condition on a 1988 VA prescription form. R. at 25. Therefore, the Board’s finding that this condition was acute and transitory has a plausible basis in the record, and the Court affirms the Board’s denial of service connection. See 38 C.F.R. § 3.303(b) (1992) (where fact of chronicity in service is not adequately supported, showing of chronicity after discharge is required to support claim for service connection).
The Board’s denial of service connection for a bilateral foot disorder is also not clearly erroneous. On an April 21, 1988, VA orthopedic examination for compensation and pension purposes, a VA physician did not find a foot disorder. R. at 32. The pertinent clinical record indicated:
He thinks he might limp some with the right side, refers to the thigh but can’t describe a specific cause. He does place his feet rather gingerly but can walk on his toes and heels. He stands without a list or tilt, flexes 85, extends 15, bends 40 without significant segmentation, rotates 40 and has a two inch chest expansion. His feet are cool but pulses are palpable, no sensory or motor pattern.
R. at 31-32. In addition, an April 21, 1988, VA radiologic report regarding both feet indicated: “No gross osseous or joint or soft tissue abnormalities.” R. at 24. Therefore, the Court affirms the Board’s July 1991 decision on this claim.
B. Claims for Increased Disability Ratings
As for the claim for increase in a noncompensable service-connected perianal *537abscess with periurethral extension, the Board did not discuss all the evidence of record. Appellant’s condition is rated under DC 7899-7819. R. at 44; see generally 38 C.F.R. §§ 4.20 (analogous ratings for unlisted conditions), 4.27 (diagnostic codes for unlisted conditions) (1992); Lendenmann v. Principi, 3 Vet.App. 345, 349-51 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992). Under the rating for new, benign skin growths, 38 C.F.R. § 4.118, DC 7819 (1992), “slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area,” warrants a 0% rating. “[E]xfoliation, exudation or itching, if involving an exposed surface or extensive area,” warrants a 10% rating. Ibid. In its decision, the BVA referred to a March 1988 VA examination and to a September 1990 VA surgical examination and stated: “Inasmuch as the veteran’s perianal abscess is, at present, essentially asymptomatic, the Board is of the opinion that the noncom-pensable evaluation presently in effect is appropriate, and that an increased rating is not warranted.” Butts, BVA 91-21122, at 7-8. However, the Board did not discuss the significance of a July 2, 1988, medical certificate prescribing sitz baths for the perianal abscess or a July 6, 1988, notation appearing on VA progress notes that the perianal wound was “healing well” with “no residual fluctuance.” R. at 45-46. (A sitz bath is used especially “in postoperative cases in which the hips and thighs are immersed in hot water for the therapeutic effect of moist heat in the perineal and anal regions.” Webster’s Medical Desk Dictionary 656 (1986) [hereinafter Webster’s].) Nor did the Board discuss or analyze appellant’s testimony at a February 1989 personal hearing that his perianal abscess “inflates” constantly, that he takes either a shower or a sitz bath, and that he has been given a “donut” for the condition. R. at 61. On remand, the Board must address all the evidence and provide reasons or bases for its findings.
The Board’s denial of an increase in appellant’s currently noncompensable service-connected lumbosacral strain condition is not clearly erroneous. Under 38 C.F.R. § 4.71a, DC 5295 (1992), a lumbosacral strain “[w]ith slight subjective symptoms only” warrants a noncompensable disability rating, and a strain “[w]ith characteristic pain on motion” warrants a 10% disability rating. An April 21, 1988, VA radiologic report regarding the lumbosacral spine indicated: “The height of intervertebral disc spaces and vertebral bodies is unremarkable. The pedicles and transverse processes are intact.” R. at 24. A VA clinical record prepared on the same day in conjunction with a VA orthopedic examination noted:
There is tenderness in the lumbar region without radiating pain and no sciatic notch tenderness.... He states that bending his back and lifting things hurt but that the observed test didn’t really hurt much.... History of back strain and recurrent back discomfort with prolonged sitting and lifting but no neurological pattern.
R. at 32. Therefore, the Board’s finding that the degree of disability did not warrant a compensable rating has a plausible basis, and the Court affirms the July 1991 BVA decision regarding this claim.
Regarding an increased (compensable) rating for rhinitis, the Board’s decision is not clearly erroneous. (Rhinitis is an “inflammation of the mucous membrane of the nose.” Webster’s at 620.) Under 38 C.F.R. § 4.97, DC 6501 (1992), chronic atrophic rhinitis exhibiting “definite atrophy of intranasal structure, and moderate secretion” warrants a 10% disability rating. Appellant’s rhinitis is currently rated as 0% disabling. R. at 97. On a September 1990 VA examination report, a physician wrote: “This patient has severe obstruction of the nasal cavities secondary to a nasal septal deformity which appears to be post-traumatic in nature.” R. at 92. There is no evidence in the record of secretion. Therefore, the Board’s denial of an increase has a plausible basis, and the Court affirms the Board’s decision on this issue.
III. Selection of a Diagnostic Code
Regarding appellant’s tinnitus, the Board rated that condition under the diagnostic code for rhinitis. On May 10,1988, the RO *538had considered tinnitus on a separate basis under 38 C.F.R. § 4.87a, DC 6260 (1992). R. at 44. Under DC 6260, tinnitus that is “[p]ersistent as a symptom of head injury, concussion or acoustic trauma” warrants a 10% disability rating. After the February 1989 personal hearing, the RO described tinnitus as being “due to rhinitis” while continuing to rate the condition under DC 6260. R. at 69. However, in a November 6, 1990, rating decision, the RO began rating tinnitus as a complication of rhinitis, under DC 6501. R. at 97. In Pemorio, the Court stated:
[W]hen the regulations do not provide diagnostic codes for specific disorders, it is necessary for the'VA to evaluate those conditions under codes for similar disorders or codes that provide a general .description that may encompass many ailments. However, in such cases, the Board should explain in its decision the diagnostic code under which the claim is evaluated, and, most importantly, explain any inconsistencies, apparent or real, that result when the Board cites a code different from that used by the VA at other times in the history of the adjudication of the claim, including codes used by the agency of original jurisdiction or cited in the [SOC].
2 Vet.App. at 629 (emphasis added). In this case, the BVA evaluated appellant’s rhinitis under a different code without providing reasons or bases for its decision to change codes in midstream.
In previous cases, the Court has stated that “[a] determination of whether the appropriate [DC] was selected is a question of law” which the Court reviews on a de novo basis and which the Court may set aside if it is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” Horowitz v. Brown, 5 Vet.App. 217, 224 (1993) (quoting 38 U.S.C.A. § 7261(a)(3)(A) (West 1991)); McGrath v. Brown, 5 Vet.App. 57, 59 (1993); see also Young v. Brown, 4 Vet.App. 106, 108 (1993); Smith v. Derwinski, 1 Vet.App. 178, 180 (1991).
However, upon further consideration, we have concluded that the Court must recast the standard for reviewing such DC selections. The selection of the proper DC is not a question of law because it is a determination that is completely dependent upon the facts of a particular case. It involves the application of the law — in this case a regulation — to a specific set of facts — in this case a particular condition affecting a claimant. In the context of reviewing an agency’s application of the law to the facts, courts have looked
to (a) the nature of the question to be decided, and (b) a comparison of the respective qualifications and competence of the decisionmakers at issue. [Citation omitted.] Where the question to be decided involves matters of particular expertise of the agency, the deferential standard should be applied. [Citation omitted.] But judicial deference is not warranted where courts have experience in the area and are fully competent to decide the issue. [Citation omitted.] In those situations, the more probing de novo standard is appropriate.
Morris v. C.F.T.C., 980 F.2d 1289, 1293 (9th Cir.1992); see also N.L.R.B. v. Hearst Publications, 322 U.S. 111, 131, 64 S.Ct. 851, 860-61, 88 L.Ed. 1170 (1944) (where question involves specific application of broad statutory term in proceeding where the agency administering the statute must determine the application initially, “the reviewing court’s function is limited”); Washington Urban League v. F.E.R.C., 886 F.2d 1381, 1386 (3rd Cir.1989) (“the case for deference [by a court to an agency] is particularly strong when the agency has interpreted regulatory terms regarding which it must often apply its expertise”); cf. F.T.C. v. Indiana Federation of Dentists, 476 U.S. 447, 454, 106 S.Ct. 2009, 2016, 90 L.Ed.2d 445 (1986) (identification of governing legal standards and their application to the facts found are for the courts to resolve, “although in considering such issues the courts are to give some deference to [the agency’s] informed judgment that a particular commercial practice is deemed to be ‘unfair’ ” under the Federal Trade Commission Act, 15 U.S.C.A. § 45).
*539The Court notes that the Congress delegated to the Secretary in the first and final instance the authority to adopt a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 1991). Pursuant to that authority, the Secretary has issued a regulation describing the nature of the process of applying the rating schedule to individual circumstances. Under 38 C.F.R. § 4.21 (1992), “Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will ... be expected in all instances.” (Emphasis added.) As this statute and regulation recognize, VA and the BVA possess specialized expertise in identifying and assessing the medical nature of a claimed condition, and their application of a particular DC to a particular condition is due greater deference.
We now hold that the Court may set aside the BVA’s selection of a DC in a particular case only if such selection is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 38 U.S.C.A. § 7261(a)(3)(A); see Marlow v. Brown, 5 Vet.App. 146, 149 (1993) (Court review of BVA decision on a “clear and unmistakable error” claim is subject to the “arbitrary, capricious” standard); Russell v. Principi, 3 Vet.App. 310, 315 (1992) (en banc) (same); see also Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43, 103 S.Ct. 2856, 2866, 77 L.Ed.2d 443 (1983) (stating that the scope of review under the “arbitrary and capricious” standard is narrow, but that the agency must nevertheless “examine the relevant data and articulate a satisfactory explanation for its action”); Environmental Defense Fund v. Costle, 657 F.2d 275, 283 (D.C.Cir.1981) (arbitrary and capricious standard is very narrow, mandating judicial affirmance if a rational basis exists for an agency decision even if the court may disagree); Hunt v. Derwinski, 1 Vet.App. 292, 296-97 (1991) (Court held that BVA did not “err” in applying law to the facts of a particular case). The de novo and the “arbitrary, capricious” standards of review differ significantly with respect to the degree of deference that this Court accords to VA and the BVA when reviewing its decisions. 5 Jacob A. Stein, Glenn A. Mitchell & Basil J. Mezt ines, Administrative Law § 51.01[2], at 51:44 (1993) [hereinafter 5 Stein, Mitchell & Mezines] (de novo review is the broadest scope of review). When reviewing VA’s and the Board’s application of the rating schedule to a particular disability, we do not review the schedule. See 38 U.S.C.A. § 7252(b) (West 1991) (Court may not review rating schedule); see also Hood v. Brown, 4 Vet.App. 301, 304 (1993) (Court acknowledged that it may not review rating schedule; however, the Court may require that terms used in describing each rating be capable of validation and that the Board provide reasons or bases for decisions under the schedule).
Because the selection of a DC is a question of the application of the law to the facts and not a question of law, this clarification leaves intact the Court’s longstanding practice of reviewing questions of law de novo without any deference to the BVA’s conclusions of law. See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991); see also Walker Operating Corp. v. F.E.R.C., 874 F.2d 1320 (10th Cir.1989) (although an agency’s interpretation in an area of expertise is helpful to a reviewing court, the court is not obligated to follow the agency’s interpretation of law); United States v. Emerson, 846 F.2d 541 (9th Cir.1988) (court conducts de novo review of agency interpretation of law); Louisville and Kentucky R.R. v. Kentucky Railroad Commission, 314 S.W.2d 940, 942 (Ky.Ct.App.1958) (agency interpretation of statute is not binding on court because statutory interpretation is question of law); 5 Stein, Mitchell & Mezines § 51.01[1], at 51:5-51:6 (“The final word on interpretation of law and its applicability, whether constitutional or statutory, resides in the courts, which may substitute their judgment on questions of law for that of the agency on a virtually carte blanche basis.”).
In his concurring opinion, Judge Stein-berg suggests that we follow a different *540route, only to have us arrive at the same destination. We will decline to follow his suggested route. His well-reasoned and articulate discussion of the options available to courts in considering issues involving the application of law to fact is made less persuasive by his reliance on Bucklinger v. Brown, 5 Vet.App. 435 (1993). In that case, it is clear that the issue is one of causation. In fact, in Bucklinger, 5 Vet.App. at 439, Judge Steinberg states that “[a] determination as to the cause of a disability, in this case the cause of the veteran’s service-connected tinnitus, is a finding of fact, which the Court reviews under a ‘clearly erroneous’ standard.” (Citation omitted.) The issue in the present ease is, as previously stated, the selection of a diagnostic code, which involves the application of the law to the facts rather than a clear question of law or review of a factual determination.
The decision in the instant appeal overrules the Court’s holding in McGrath and Horowitz, supra, that the selection of a DC is a question of law and clarifies language in these cases to ensure that there is no misunderstanding as to the standards of review which we will employ for pure questions of law and for the application of the law to the facts.
The Court holds that the BVA and the RO decisions to apply the DC for rhinitis to appellant’s tinnitus were arbitrary and capricious. There is no evidence of record that the tinnitus is a result of rhinitis. On the contrary, on a September 14, 1990, consultation report, a VA physician wrote: “In addition, [appellant] has a tinnitus which I feel is associated with a mild high[-]frequency neurosensory hearing loss and is secondary to working on the flight line for several years.” R. at 92. Rhinitis is an “inflammation of the mucous membrane of the nose,” see Webster’s at 620, while tinnitus is “a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane),” id. at 720. Because of the differences between the two conditions and especially because of the absence of evidence of a causal connection between appellant’s rhinitis and tinnitus, it is unclear how the Board or the RO could have concluded that tinnitus should be rated as a complication of rhinitis under DC 6501. Therefore, the Court sets aside as arbitrary and capricious that part of the BVA decision adopting the RO’s rating of tinnitus under DC 6501 and remands the matter with directions that the veteran’s tinnitus be re-rated under DC 6260. See Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991) (where RO and BVA had evaluated a claimant’s condition under the wrong DC, Court selected the correct code and directed Board to evaluate condition under that code).
In addition, the Board must deal with all the evidence of record. In its July 1991 decision, the Board did not address Dr. Lockey’s statement appearing on a September 1990 consultation report that the tinnitus was “secondary to working on the flight line for several years.” R. at 92. At the February 1989 personal hearing, appellant testified that he worked constantly around aircraft for seven years while in the service, and.that during one part of his service he did not wear ear plugs because ear plugs were not available. R. at 65. However, the Board did not address Dr. Lockey’s diagnosis, appellant’s testimony, or the causal relationship, if any, between appellant’s duties during military service and his current tinnitus. On remand, the Board must address all the evidence of record and consider appellant’s tinnitus under the appropriate DC, as discussed above.
IV. Unadjudicated Claim
The Board also failed in its duty to assist appellant by not adjudicating a claim for otitis externa. Once a claimant has “submitted evidence sufficient to justify a belief by a fair and impartial individual that the claim is well grounded,” VA has a duty to assist the claimant under 38 U.S.C.A. § 5107(a) (West 1991). Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); EF v. Derwinski, 1 Vet.App. 324, 326 (1991) (VA’s statutory duty to assist means that VA must liberally read all documents or oral testimony submitted prior to the BVA decision to include all issues present*541ed); Proscelle, 2 Vet.App. at 633 (BVA may not ignore claim for benefits presented on the record before the Board). Here, an April 1988 VA examination indicated: “The right auricle shows some skin inflammation and excoriation in the area immediately adjacent to the external canal. The outer portion of the external canal is also slightly irritated.... [Appellant] has an otitis externa at this time with some excoriation of the skin.” R. at 36. These statements constituted a well-grounded claim, and VA thus had a duty to assist appellant under 38 U.S.C.A. § 5107(a) by developing the facts pertinent to this claim and adjudicating the claim. At no time during the VA adjudication process did the RO or the BVA consider the extant evidence relating to otitis externa or further develop the claim. On remand, the Board must adjudicate this claim and provide adequate reasons or bases for its findings of fact.
V. Claim for Rating Under 38 C.F.R. § 3.324
The Board properly adjudicated a claim for a compensable rating under 38 C.F.R. § 3.324. Under section 3.324,
[wjhenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal em-ployability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities[,] the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.
In its July 1991 decision, the Board addressed the claim for compensation under section 3.324, stating that “the issue of entitlement to a compensable disability evaluation based on the provisions of 38 C.F.R. [§] 3.324 has effectively been rendered moot, in that consideration of such benefits is predicated on the existence solely of noncompensable service-connected disabilities.” Butts, BVA 91-21122, at 3 (italics added; underlining in original). The Board correctly construed this section. Therefore, the Court affirms the Board’s July 1991 decision with respect to this claim.
VI. Conclusion
Accordingly, upon consideration of the record, the Secretary’s motion for summary affirmance, and appellant’s brief, the Court AFFIRMS in part and VACATES in part the July 11,1991, decision of the BVA, and REMANDS the case for readjudication consistent with this opinion.